Citation Nr: 1212097	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable initial evaluation for residuals of a left shoulder strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for a left shoulder disability.  The Veteran disagreed with the noncompensable evaluation that was assigned.

In addition to the claim now before the Board, the March 2008 statement of the case addressed claims for service connection for a left eyelid condition, migraines and low back strain.  The Veteran's substantive appeal in May 2008, failed to address the claims for service connection for migraines and a left eyelid condition.  In addition, by rating action dated August 2008, the RO granted service connection for low back strain.  This decision, accordingly, is limited to the issue set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a higher rating is warranted for her left shoulder disability.  In her substantive appeal that was received in May 2008, the Veteran claimed her left shoulder is weaker than the right shoulder.  She reports she experiences pain and weakness with repetitive use.  She added the function of her left shoulder is limited by pain, fatigue, weakness and lack of endurance.  

The United States Court of Appeals for Veterans Claims has also held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, when the Veteran was most recently examined by the VA in January 2007, strength was 5/5 in the upper extremities.  The Veteran has made evidentiary assertions that her condition has increased in severity since that time.  Under 38 C.F.R. § 3.326(a) (2011), a VA examination will be authorized where there is a possibility of a valid claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request she provide the name, address and dates of treatment of all medical providers, VA and private, from whom she has received treatment for her left shoulder disability since 2006.  Copies of treatment records from all identified providers, not already of record, should be obtained.  Any authorization necessary to obtain such records should be obtained from the Veteran.

2.  Schedule a VA orthopedic examination to determine the nature and severity of the Veteran's left shoulder disability.  The orthopedic examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the orthopedic examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joint, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  Any additional functional impairment due to pain, including on repeated use, should be noted in degrees of range of motion.  A complete rationale for all opinions rendered must be provided.  The claims folder must be reviewed in conjunction the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


